          Case 1:19-cv-11880-VSB Document 14 Filed 05/15/20 Page 1 of 3




                Abdul Hassan Law Group, PLLC
                           215-28 Hillside Avenue
                       Queens Village, New York, 11427
                                    ~~~~~
Abdul K. Hassan, Esq.                                                           Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                   Fax: 718-740-2000
Employment and Labor Lawyer                                            Web: www.abdulhassan.com

                                            May 15, 2020

Via ECF

Hon. Vernon S. Broderick, USDJ
United States District Court, SDNY
40 Foley Square
New York, NY 10007

                     Re: Rubio v. BSDB Management Inc. et al
                         Case No. 19-CV-11880 (VSB)(SN)
                         Joint Letter
Dear Judge Broderick:

       My firm represents plaintiffs in the above-referenced action and I respectfully write to
provide the Court with this joint letter as per Your Honor’s May 11, 2020 order.

                       1. Brief description of the case

   This is an action to recover overtime wages and unpaid wages on behalf of plaintiff under the
FLSA and New York Labor Law (“NYLL”).

   (a) The factual and legal bases for the claim(s), as described by Plaintiffs.

      A recitation of the pertinent facts can be found in plaintiff’s complaint. In essence,
however, plaintiff alleges that he was employed by defendants as a maintenance person.
Plaintiff was not paid at least 1.5 times his regular rate for weekly hours over forty. Plaintiff also
seeks maximum recovery for violations of NYLL §195(1) and NYLL § 195(3) from Defendants
for not receiving the required notice (s) and statement(s). Plaintiff also brings claims for
attorney’s fees and costs.

   (b) The factual and legal bases for the defense(s), as described by Defendants.

Defendants’ Defenses and Counterclaims in the action are as follows:



                                                  1
          Case 1:19-cv-11880-VSB Document 14 Filed 05/15/20 Page 2 of 3



    Plaintiff was the head of a department, the Maintenance and Engineering department, in the
residential health care facility where he was employed. As such, he is not entitled to overtime.
Moreover, he was the person who hired and fired, as well as assigned his staff, and was
responsible to assign and manage their time efficiently and to be in compliance with law. As the
head of the department, he was the person who reported to the payroll department the work time
of his employees and their other entitlements.

    Defendants have discovered that, as department head, Plaintiff overstated his own hours and
put in for payments, including overtime that he did not actually work, so that he was not entitled
to be paid at all for, not even at straight time. Additionally, Plaintiff would sign in for work at the
security desk and then leave the facility, only to return to sign out at the end of the day, while
reporting that he worked a full week. Essentially, this was so as to create false records in support
of his future potential claims. These discoveries led to Plaintiff’s termination.

    Defendant is not entitled to his claim for the further reason that he was in charge of
assignment of staff and was not required to schedule himself for any time over his regular
workweek. There were always adequate staff available to do the work of the department. The
facility policy was to engage adequate staff to do the work required, by this as well as all
departments. As also pointed out heretofore, the claims being made are fraudulent and not
accurate.

    Defendant was charged with the duty of complying with all reporting requirements for his
department, as department head. When he was hired as head of the department, he represented
that he was possessed of knowledge of, and ability to comply with, all such reporting
requirements, and would do so. Plaintiff assumed fiduciary obligations to his employer in the
execution of his duties to perform his duties honestly and dutifully, especially as department
head. He utterly failed in the execution of these duties and is liable to Defendant therefor.

    Defendants have raised defenses, including lack of privity with the individual Defendants,
lack of privity with any of the Defendants for much of the claims, statute of limitations, failure to
sue the correct party. To the extent that any of Plaintiff’s claims may be held to be valid, they are
subject to setoff and counterclaims.

    Defendants have raised counterclaims to recover the amounts due for Plaintiff’s theft of
services. There are additional counterclaims based on Plaintiff’s misuse of the company credit
card for personal purchases, theft of tools and other company property, and for improperly
approving overtime to members of his staff who had not actually worked such overtime hours.
The motive for his actions in this regard is not yet known. It may become known in discovery.

                       2. Jurisdiction and Venue

      This Court has jurisdiction over the FLSA claims under 29 USC § 216(b) and 28 U.S.C. §§
1331, and supplemental jurisdiction over the NYLL claims pursuant to 28 U.S.C. § 1367. In
terms of venue, Defendant was incorporated in the State of New York and had its principal
location in the county of Bronx in the State of New York.




                                                  2
         Case 1:19-cv-11880-VSB Document 14 Filed 05/15/20 Page 3 of 3



      BSDB Management Inc. is the name under which BSD Management Inc., a Delaware
corporation, operates and is authorized to do business in New York, with its principal offices
located in Bronx, NY.

                      3. Contemplated Motions

       Plaintiff anticipates making a motion for summary judgment at the conclusion of
discovery.

        There are a number of possible motions Defendants may make. First, the individual
defendants are improperly brought into the case. Second, since BSDB Management Inc. came
into existence in 2009, any claims arising prior to that time should be dismissed. Third, the
applicable statute of limitations bars some of the other claims.

                      4. A Brief Description of any Discovery

       No discovery has been conducted. The parties intend to follow the case management plan
entered by the Court.

                      5. Prospect for Settlement.

        There have been no settlement discussions. However, mediation through the Southern
District’s Mediation Program, was scheduled but adjourned because of the Covid-19 crisis.

      The parties are currently schedule for mediation on June 9, 2020 at 11:00 AM in
Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY 10007.

                      6. Length of Trial

       The parties estimate that the length of trial should be four to five days.

                      7. Other relevant information

       None at this time.

Respectfully submitted,
Abdul Hassan Law Group, PLLC
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq.

cc:    Defense Counsel via ECF




                                                 3
